Citation Nr: 1716723	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for anemia.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to May 1947.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2016, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2015).


FINDINGS OF FACT

1.  In a rating decision issued in February 2009, the RO determined that new and material evidence had been presented to reopen a claim of entitlement to service connection for anemia, and denied the claim on the merits.

2.  The evidence received since the February 2009 RO decision, which determined that new and material evidence had been presented to reopen a claim of entitlement to service connection for anemia, and denied the claim on the merits, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have anemia that either began during or was otherwise caused by his military service.
CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's February 2009 decision which denied service connection for anemia; the claim for service connection for anemia is reopened.  38 U.S.C.A. § 5108  (West 2015); 38 C.F.R. § 3.156 (2016).

2.  The Veteran does not have anemia due to his service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for anemia.  He essentially argues that he had anemia during service, and that he has experienced ongoing symptoms thereafter, albeit with some periods of remission.  With regard to a continuity of symptomatology, the Veteran has submitted a number of statements in support of his claim.  He has asserted that he was treated for anemia in the 1950s, but that these records are no longer available, and that the next identified medical findings to show anemia were in VA reports, dated in 2006.  See e.g., Veteran's statements, dated in July 2014 and April 2017.  

During his hearing, held in March 2016, the Veteran testified that following service, his anemia did not come back "right away."  However, he stated that "within a year or two it came back and I had no idea what it was."  He stated that his doctor put him on iron pills shortly after service, and that he could not afford to go to a doctor with a wife and three kids at home, and that "when I felt weak, if I didn't think of it myself my wife would remind me and I'd pick up iron pills and I'd take them for 3 or 4 months then I got the energy back."  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156  (a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

With regard to the administrative history of this claim, in July 1947, the RO denied the Veteran's claim for service connection for anemia.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c )( (West 2015).

The Veteran filed to reopen the claim, and in February 2009, the RO reopened the claim, and denied it on the merits.  There was no appeal, and the RO's decision became final.  Id.

In April 2014, the Veteran filed to reopen the claim.  In August 2014, the RO reopened the claim, and denied it on the merits.  The Veteran has appealed.  

The most recent and final denial of this claim was in February 2009.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's February 2009 rating decision included service treatment reports, which showed treatment for anemia in 1946.  However, the RO stated, "The medical evidence received from the Providence VAMC and the several private physicians you have seen over the past years had to do with conditions other than your anemia." 

The evidence received since the RO's February 2009 rating decision includes a considerable number of treatment reports which show that the Veteran has received treatment for anemia.  

This evidence, which was not of record at the time of the RO's February 2009 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  This evidence shows that the Veteran currently has anemia, and it "contributes to a more complete picture" of the Veteran's disability.  Shade; Hodge, 155 F.3d at 1363.  The Board therefore finds that the new evidence is material, and that it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for anemia is reopened.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With regard to a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include anemia.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records include a December 1945 entrance examination report, which does not contain any relevant findings, complaints, or diagnoses.  Beginning in February 1946, the Veteran was hospitalized for 71 days for a variety of symptoms, to include an eight-week history of a cough.  His diagnoses included bronchitis, nasopharyngitis, and "anemia, hypochromic, mild, cause undetermined."  His treatment included a 500 cc blood transfusion in early April 1946.  A May 1946 report (WD AGO Form 8-193) notes that the Veteran has mild, hypochromic anemia, and that he was unfit for all field duty and all prolonged exposure and exertion.  The report indicates that he was to be re-evaluated in July 1946 (there is no indication that this was done).  The Veteran's separation examination report, dated in April 1947, notes a history of treatment for anemia in 1946, with no indication of current symptoms, or a current condition.  

As for the post-service evidence, reports from Dr. H, dated between 1997 and 2008, show that the Veteran's RBC (red blood cells) were within normal limits in May and September of 1998.  

Reports from Dr. K, dated between 2005 and 2008, contain no less than five indications that the Veteran did not have a history of anemia.  

A patient chart from the New Bedford Medical Associates, dated in February 2013, indicates that the Veteran's medical history included chronic, active anemia NOS (not otherwise specified) with a date of onset in January 2006.

A VA medical opinion, dated in August 2014, shows that the author, a physician, indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran was diagnosed with hypochromic anemia during service, for which he received a blood transfusion.  Following service, the Veteran became anemic following surgery for removal of an artificial urinary sphincter.  Review of CAPRI shows a history of being anemic, to include taking medication for treatment of his anemia.  His history also includes status post radical prostectomy for treatment of prostate cancer, and diagnoses of CAD (coronary artery disease), GERD (gastroesophageal reflux disease), and colon polyps.  The physician stated that the Veteran had hypochromic anemia in the service and that he was treated in the service 67 years ago.  The physician further stated that the Veteran's current anemia could be either a recurrence or a new condition associated with age, medical problems, and other factors, and that it would be mere speculation to state either way without more information and possible workup.  

A statement from a VA physician, Dr. P.M., dated in August 2014, is one sentence long; it states that the Veteran "does have a medical diagnosis of anemia."

In November 2016, the Board requested a VHA opinion.  See 38 C.F.R. § 20.901 (a) (2016).  

In January 2017, an opinion was obtained from J.S., M.D.  In answer to the question, "Is it at least as likely as not (50 percent or greater) that the Veteran's current anemia is due to, the result of, or is the same anemia he experienced in the service?" Dr. J.S. states: A review of the most recent laboratory date in the computerized patient record system (CPRS) dated December 25, 2016 shows that this patient has a mild normocytic anemia.  Iron deficiency anemias have a low mean corpuscular volume (MCV) until the anemia is resolved or resolving, and then the MCV normalizes ("normocytic").  The patient's MCV was normal and if there were an iron deficiency anemia, it was resolving under therapy.  We can also infer that a diagnosis of hemoglobinopathy, e.g., thalassemia, is unlikely since these low MCVs do not improve with iron replacement therapy.  A review of a complete blood count (CBC) from December 21, 2015 also shows a normal MCV.  Iron levels were normal in December 2015, and the Veteran is noted to be taking iron replacement therapy which is appropriate therapy for iron deficiency anemia.  

The Board further requested the expert to explain the differences, if any, between the Veteran's current anemia and the anemia he had in the service, and to comment on the Veteran's use of iron supplements.  

In response, Dr. J.S. states: If this Veteran was diagnosed with iron deficiency while in the military, and was diagnosed with iron deficiency anemia after discharge, there would be no difference in the anemia and how it presents biochemically or clinically.  The difference, if one exists, is in the etiology of the iron deficiency anemia.  Most patients with iron deficiency anemia present with the anemia because there is bleeding, usually form the gastrointestinal or genito-urinary tracts.  These etiologies are usually discovered and resolved.  Iron replacement therapy, i.e., taking iron supplementation, is an appropriate therapy to reconstitute body iron stores.  There is also the possibility that this Veteran simply does not absorb iron appropriately, but this seems unlikely as an etiology depending on whether the patient has had periods of time when iron replacement therapy was not required.  If the patient experienced periods of time when the iron replacement therapy was not required, then proper absorption is not an issue.  Based on this information, the likelihood that this Veteran's anemia is the same as what it was experienced in the military is less than 50 percent, unless there is data that indicates that a work up by a hematologist has shown that this patient does not absorb iron properly.  However, even if this patient has been shown to have decreased absorption capability, there would still be no specific relationship to military service, as the poor absorption may have existed prior to military service or developed after military service.  I note that in the "request for specialist's opinion" there is the following; "Decades after separating from service, in December 2013, the Veteran was diagnosed with anemia."  It would appear from this statement that there was a period of time during which the Veteran did not have anemia or require iron therapy.  If that is what this statement indicates, then iron absorption would not appear to be an issue.  

Finally, the Board requested the expert to indicate how strongly he or she feels about the opinions rendered, to which Dr. J.S. answered, "I feel very strongly about the above opinions."

The Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They show treatment for anemia between February and April of 1946, with no subsequent treatment during the remaining period of service, a period of about one year.  No relevant complaints, findings, or diagnoses were noted in the Veteran's April 1947 separation examination report.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303  (a), (b).

There is no evidence to show that anemia was manifest to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The earliest post-service medical evidence of anemia is a notations of a history of anemia as of January 2006, with actual evidence of treatment for active anemia first dated in 2013.  Even assuming arguendo that anemia is shown as of 2006, this is over 58 years after separation from service.  The Board further notes that the January 2017 VHA opinion weighs against the claim, and it is considered to be highly probative evidence against this claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  To the extent that an August 2014 VA physician could not provide an opinion without resort to speculation, current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2016); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is claiming service connection for anemia, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  While the Veteran is competent to identify such symptoms as fatigue, he is not competent to provide a diagnosis, or to link his claimed symptoms to a specific cause.  The probative value of his statements has also been reduced, as service treatment reports do not show treatment, complaints, or a diagnosis of anemia during his last year of service.  In addition, reports from Dr. H, dated between 1997 and 2008, show that the Veteran's RBC (red blood cells) were within normal limits in May and September of 1998, and they do not note the presence of anemia.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Similarly, reports from Dr. K, dated between 2005 and 2008, contain no less than five indications that the Veteran did not have a history of anemia.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, VA has obtained the Veteran's service treatment records, and private and VA records.  The Veteran has reported that records from Dr. M.G., dated in the 1950s, are no longer available.  An etiological opinion has been obtained. 

As noted, the Board obtained an expert medical opinion in this case.  The Veteran disagreed with the doctor's conclusions in an April 2017 letter.  He suggested that the doctor had not adequately reviewed the record and had made incorrect assumptions about his history of anemia.  However, the Veteran's contentions were clearly laid out in the VHA opinion request that was provided to the doctor, and he clearly reviewed them.  The opinion was then based on a review of the evidence of record which included the Veteran's testimony at the Board.  The doctor clearly understood the nature of the Veteran's contentions and provided a thorough rationale for why service connection was not warranted.  As such, the Board finds this opinion to be fully adequate.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for anemia is reopened.  To this extent only, the appeal is granted. 

Service connection for anemia is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


